DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 02/12/2021 has been entered and fully considered.
Claims 72-76, 78-81, 83-89, 91-94 and 96-99 are pending.  Claims 72, 79,  85,  and 92 are independent and are amended by including previously indicated dependent claims 77, 82, 90, and 95 that contain allowable subject matter.
Allowable Subject Matter
Claims 72-76, 78-81, 83-89, 91-94 and 96-99 (renumbered 1-24)  are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s remarks submitted on 02/12/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
	The prior art of record fails to teach a method and a node of wireless communication network manage sending of downlink control information to a user equipment, the downlink control information controlling reception by the user equipment of a data channel which is based on modulation using subcarriers from a first frequency sub band and a second frequency sub band, and the downlink control information indicating, for the first frequency sub band, a first start position for transmission of the 
	Dependent claims 73-76, and 78 depend on independent claim 72 and are allowed for the same reasons as the parent claim 72.   Dependent claims 86-89, 91, and 98 depend on independent claim 85 and are allowed for the same reasons as the parent claim 85.
	The prior art of record fails to teach a method and a user equipment 
receive downlink control information from a wireless communication network,
the control information controlling reception by the user equipment of a data channel which is based on modulation using subcarriers from a first frequency sub band and a second frequency sub band, and the downlink control information indicating, for the first frequency sub band, a first start position for transmission of a data channel and, for the second frequency sub band, a second start position for transmission of the data channel, wherein the downlink control information indicates the first start position and the second start position in terms of a selection from a set of multiple start positions as substantially described in claims 79 and 92.  These limitations, in combination with the remaining limitations of claims 79 and 92. 
	Dependent claims 80-81 and 83-84 depend on independent claim 79 and are allowed for the same reasons as the parent claim 79.   Dependent claims 93-94, 96-97 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HABTE MERED/Primary Examiner, Art Unit 2474